                                               Matt Mead
                                               David A. Wilkinson
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Ave, Ste. 1200
                                               Anchorage, AK 99501
                                               Tel: (907) 276-5152
                                               Fax: (907) 276-8433
                                               Email: mattm@lbblawyers.com
                                               Email: davidw@lbblawyers.com

                                               Attorneys for Proposed Intervenor-Defendants
                                               ENSTAR Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska
                                               Pipeline Company
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                     IN THE UNITED STATES DISTRICT COURT
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                                            FOR THE DISTRICT OF ALASKA


                                               ALASKA RAILROAD CORPORATION,

                                                                    Plaintiff,

                                                             vs.

                                               FLYING CROWN SUBDIVISION
                                               ADDITION NO. 1 AND ADDITION NO.
                                               2 PROPERTY OWNERS
                                               ASSOCIATION,

                                                                    Defendant.                      Case No. 3:20-cv-00232-JMK


                                                    MOTION OF ENSTAR NATURAL GAS COMPANY, A DIVISION OF
                                                     SEMCO ENERGY, INC., AND ALASKA PIPELINE COMPANY TO
                                                     INTERVENE AS DEFENDANTS OR, IN THE ALTERNATIVE, TO
                                                                PARTICIPATE AS AMICI CURIAE




                                               MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.   PAGE 1 OF 4
                                               TO INTERVENE AS DEFS. OR, IN THE ALTERNATIVE, TO PARTICIPATE AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                 Case 3:20-cv-00232-JMK Document 24 Filed 12/16/20 Page 1 of 4
                                                       Under Federal Rule of Civil Procedure 24, ENSTAR Natural Gas Company, a

                                               division of SEMCO Energy, Inc., and Alaska Pipeline Company (collectively,

                                               ENSTAR) jointly seek the Court’s permission to intervene as defendants in this

                                               action. The proposed intervenor-defendants are jointly regulated public natural gas

                                               utilities, and certain of their pipelines run within the Alaska Railroad Corporation’s

                                               (the Railroad’s) transportation corridor.

                                                       ENSTAR has a significant interest in the question of law at issue in this
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               matter—namely, whether and to what extent the Railroad has a valid claim to
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               exclusive use in easements conveyed to it through the Alaska Railroad Transfer Act.

                                               Based on the same exclusive use easement claim made in its quiet title action, the

                                               Railroad has required ENSTAR to obtain its permission and pay it rent in order to run

                                               utilities through the land underlying the transportation corridor. ENSTAR seeks to

                                               intervene to defend against the Railroad’s overly broad argument that it holds

                                               exclusive use easements and to ensure that ENSTAR’s ratepayers do not continue to

                                               bear the expense of permits and rents unjustly demanded by the Railroad. ENSTAR

                                               further seeks restitution of those amounts received by the Railroad under its claim to

                                               an exclusive use easement.

                                                      Should the Court deny ENSTAR’s request to intervene, ENSTAR asks for leave

                                               to participate as amici curiae and to file memoranda addressing positions taken by the

                                               parties in dispositive motions, including filing an amicus brief in opposition to the


                                               MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.   PAGE 2 OF 4
                                               TO INTERVENE AS DEFS. OR, IN THE ALTERNATIVE, TO PARTICIPATE AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                 Case 3:20-cv-00232-JMK Document 24 Filed 12/16/20 Page 2 of 4
                                               Railroad’s summary judgment motion. 1 ENSTAR’s amicus briefing will demonstrate

                                               the broad implications of the Railroad’s asserted exclusive use easements, which

                                               extend beyond disputes with underlying fee owners and provide the basis for the

                                               Railroad’s permit and rent requirements for utilities.

                                                      When contacted, counsel for Defendant Flying Crown indicated it does not

                                               oppose ENSTAR’s intervention or amicus participation. Counsel for the Railroad

                                               took no position.
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                      This motion is supported by the attached memorandum and attached declaration
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               of John Sims with exhibits. Lodged with this motion are a proposed answer and a

                                               proposed order.

                                                       DATED December 16, 2020.

                                                                                        LANDYE BENNETT BLUMSTEIN LLP
                                                                                        Attorneys for Proposed Intervenor-Defendants
                                                                                        ENSTAR Natural Gas Company, a division of
                                                                                        SEMCO Energy, Inc., and Alaska Pipeline
                                                                                        Company

                                                                                        By: /s/ Matt Mead
                                                                                        Matt Mead, Alaska Bar No. 0711095

                                                                                        By: /s/ David A. Wilkinson
                                                                                        David A. Wilkinson, Alaska Bar No. 1211136




                                               1
                                                       Docket No. 13, Mot. for Summ. J., Nov. 20, 2020.
                                               MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.   PAGE 3 OF 4
                                               TO INTERVENE AS DEFS. OR, IN THE ALTERNATIVE, TO PARTICIPATE AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                   Case 3:20-cv-00232-JMK Document 24 Filed 12/16/20 Page 3 of 4
                                                Certificate of Service

                                                I hereby certify that on December 16, 2020, I filed a true and correct copy of the
                                                foregoing document with the Clerk of Court for the United States District Court –
                                                District of Alaska by using the CM/ECF system. Participants in Case No. 3:20-cv-
                                                00232-JMK who are registered CM/ECF users will be served by the CM/ECF
                                                system.

                                                LANDYE BENNETT BLUMSTEIN LLP
                                                By: /s/ Dana Cupp
                                                    Dana Cupp
TELEPHONE (907) 276-5152, FAX (907) 276-8433
    701 WEST EIGHTH AVENUE, SUITE 1200
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               MOT. OF ENSTAR NATURAL GAS CO., A DIV. OF SEMCO ENERGY, INC., & ALASKA PIPELINE CO.   PAGE 4 OF 4
                                               TO INTERVENE AS DEFS. OR, IN THE ALTERNATIVE, TO PARTICIPATE AS AMICI CURIAE
                                               Alaska Railroad Corp. v. Flying Crown, Case No. 3:20-cv-00232-JMK



                                                 Case 3:20-cv-00232-JMK Document 24 Filed 12/16/20 Page 4 of 4
